                CASE 0:19-cr-00220-SRN Document 1 Filed 08/19/19 Page 1 of 3              sRN
                                                                              llerZzo

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA
                                           Criminal No.


LINITED STATES OF AMERICA,                                INFORMATION

                           Plaintiff,                     18   U.S.C. $ 641

           v.

 WADE KIRBY GILBERTSON.

                           Defendant.



       THE L]NITED STATES ATTORNEY CHARGES THAT:

                                        BACKGROUND

       l.          At all relevant times, the Social Security Administration has administered    a


number      of federal benefit programs, including retirement        insurance benefits. Monthly

retirement insurance benefits are intended to replace earnings lost because of retirement

for eligible retired workers. These benefits are based upon the retired worker's earnings

prior to their retirement, and they cease to be paid upon the death of the beneficiary.

       2.          On or about December 25, 2005, retirement insurance beneficiary Hubert

Gilbertson died, survived by several adult children, including Defendant, WADE          KIRBY

GILBF'.RTSON. Unaware that Hubert Gilbertson had passed away, the Social Security
       I


Administration continued to deposit his monthly benefit payments into his bank account.

       3.          Beginning in and around January 2006 and continuing through in or around

May 2018, Defendant, WADE KIRBY GILBERTSON, accessed his deceased father's




                                                                                    AU0   le   2019
             CASE 0:19-cr-00220-SRN Document 1 Filed 08/19/19 Page 2 of 3
U.S. v. Wade Kirby Gilbertson



bank account and used his deceased father's monthly benefits for Defendant's own

expenses.

        4.       Continuously from in or around January 2006 and until in or around May

2018, Defendant knowingly spent approximately $152,715 of Social Security benefits to

which he knew he was not entitled.

                                           COUNT    1
                                  (Theft of Government Funds)

        5.       The United States Attorney incorporates paragraphs    I through 4 as if fully

set forth herein.

        6.       Beginning in or around January 2006 and continuing through May 2008, in

the State and District of Minnesota, Defendant,

                                   WADB KIRBY GILBERTSON,

did knowingly and willfully embezzle, steal, purloin, and convert to his use money of the

Social Security Administration ("SSA"), a department and agency of the United States; to

wit: SSI benefits having a value greater than $1000.00, all in violation of Title   18, United


States Code, Section 641.

                                 FORFEITURE ALLEGATIONS

         Count I of this Information is hereby realleged and incorporated as if fully set forth

herein by reference, for the purpose of alleling forfeitures pursuant to Title 18, United

States Code, Section      98I(aXlXC) and Title 28, United States Code, Section 2a6l@).




                                               2
             CASE 0:19-cr-00220-SRN Document 1 Filed 08/19/19 Page 3 of 3
U.S. v. Wade Kirby Gilbertson




        As a result of the offense alleged in Count I of this Information, Defendant shall

forfeit to the United States any property, real or personal, which constitutes or is derived

fro.m proceeds traceable to the violation of   Title 18, United States Code, Section 641.

        If   any of the above-described forfeitable property is unavailable for forfeiture, the

United States intends to seek the forfeiture of substitute property as provided for in Title

21, United States Code, Section 853(p) as incorporated by Title 28, United States Code,

Section 2a6l@).



Dated: August 19,2019                               ERICA H. MacDONALD
                                                    United States Attorney


                                                        Y",% t. n/o///'6)
                                                        : LINDSEY    E. MIDDLECAMP
                                                    Special Assistant U.S. Attorney
                                                    Attorney ID No. 392589
